HOUGH, Circuit Judge
(dissenting). If the paper writing sued on herein be construed as in the foregoing opinion, viz. as a positive engagement that Texas Co. would sign the bunker rules, all the rest follows easily enough.
The word “effective” is, however, of plain meaning, signifying by universal definition something producing the intended effect or result, something operative and efficacious. The agreement (whatever it be properly called) was in express terms not to become “effective” until charterer signed the rules. It seems to me that no meaning can be given such words, except by holding that there was nothing efficacious as a written contract, until those rules were signed by the charterer.
*82The suit is on a charter party; it is not for damages for failure to complete a charter party. As I believe there never was a charter party, the result reached below seems to me correct.